Citation Nr: 1204368	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for a right foot disability, including secondary to right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to service connection for right foot disability, including secondary to right ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current right ankle disability, status post total ankle replacement, cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for right ankle disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant a restoration of benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran served on active duty in the Army from February 1957 to February 1959.  The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri.  

In December 2008, the Veteran filed a claim seeking service connection for a right ankle disability.  Through statements and testimony, he alleged that he severely strained his right ankle while playing basketball in the service.  He reported that x-ray examination of the right ankle at that time did not reveal any fracture, but that he was told there was significant ligament damage.  At his hearing before the Board, the Veteran testified that he had little trouble with his right ankle following his discharge from military service until July 2008.

In support of his claim, the Veteran submitted a March 1958 newspaper article addressing his playing on a team in the Third Army Basketball Tournament.

A December 2008 VA treatment report noted the Veteran's history of a severe ankle sprain in 1958.  The report noted that he had been very active before, but now had severe right ankle pain.  The report concluded with an assessment of degenerative joint disease, history of right ankle sprain.

A November 2009 private treatment report noted that the Veteran had a varus alignment at the right ankle with weight bearing.  X-ray examination of the right ankle revealed a 22 degree varus malalignment occurring at the ankle joint line with a large defect in the medial tibial plafond.  The report concluded with an assessment of traumatic arthritis of the right ankle.  The private physician stated that the Veteran's symptoms were consistent with posttraumatic arthritis of the ankle.  

A January 2010 private operative report noted that the Veteran underwent a right total ankle replacement using the Tornier Salto Talaris prosthesis; right posterior tibial tendon fractional lengthening, and right percutaneous tendo Achilles lengthening.  

A February 2010 medical opinion letter was received from M.M, M.D., the surgeon who performed the Veteran's right total ankle replacement.  Dr. M. noted that the Veteran's traumatic ankle arthritis was "definitely related" to his inversion ankle injury sustained in 1958 while in the military.  

A December 2011 treatment summary letter was received from C.W., D.P.M.  The letter noted that the Veteran's history of spraining his ankle 50 years ago while in the service.  It also noted that this type of injury is known to lead to progressive degenerative joint changes to the ankle joint.

The Veteran's statements are competent evidence to relate a history of an ankle injury during service.  The Veteran's contentions concerning his inservice ankle injury while playing basketball are consistent with what is known about his term of military service.  Further, there is no reason to doubt the credibility of his statements and testimony.  Accordingly, the Board concludes that the Veteran injured his right ankle while playing basketball during service.

The law does not require evidence of a chronic right ankle disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The February 2010 medical opinion submitted by Dr. M. does draw some support from the other additional medical evidence of record.  In contrast, the lack of any post service treatment or complaints of right ankle pain for nearly 40 years weighs against the Veteran's claim.

There is at least an approximate balance of positive and negative evidence regarding the issue of service connection, and there is certainly not a preponderance of evidence against the claim.   Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for right ankle disability, status post total ankle replacement, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ankle disability, status post total ankle replacement, is granted.




REMAND

The Veteran is seeking service connection for a right foot disorder, secondary to his now service-connected right ankle disability, status post total ankle replacement.  Specifically, he contends that his right ankle led to his right foot being out of alignment, which caused bone on bone movement.  

Additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

The evidence of record is unclear as to whether the Veteran has a right foot disability other than his now service-connected right ankle disability, status post total ankle replacement.  Records prior to the Veteran's right total ankle replacement indicate that the Veteran's right foot was at a 22 degree varus malalignment occurring at the ankle joint line. A January 2009 private treatment report concluded with a diagnosis of cavus foot deformity. 

Under these circumstances, the RO must, with the assistance of the Veteran, obtain updated medical treatment records and then schedule the Veteran for a new VA examination to determine the existence and etiology of any current right foot disability.  38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify, and then obtain, all updated treatment records relating to the Veteran's right foot disability, since January 2010.  If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination by an appropriate medical professional.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Following a review of the service and post service medical records, the examiner must identify any current foot disability found (other than the Veteran's right ankle disability, status post total ankle replacement).  For any foot disability identified, the examiner must opine whether that condition is as likely as not related to the Veteran's military service, and/or was as likely as not caused or aggravated by his service-connected right ankle disability, status post total ankle replacement.  

A complete rationale for any opinions expressed must be given.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issue on appeal, including consideration of all evidence received since the July 2011 supplemental statement of the case.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


